DETAILED ACTION
Claims 1-33 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Double Patenting 
Claims 1, 5-7, and 10 of this application are patentably indistinct from Claims 1, 5-7, and 8, respectively, of U.S. Pat. Appl. No. 16/952,061. 
Claims 1, 2, 5, 8, 9, 10, 14, 15, 16, 17, 20, 25, 26, and 29 of this application are patentably indistinct from Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 12, 14, 16, 18, and 19, respectively, of U.S. Pat. Appl. No. 17/198,118.   
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7, 17-19, and 26-28, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claims 5, 17, and 26 are rejected since it is not clear what is meant by the language “detrimentally” recited in line 4. 
Regarding Claim 7, line 1, there is no antecedent basis for the language “risk averse area” in an embodiment when the “area” is not one of the conditions of Claim 5.   A similar rejection applies to Claim 19 (in view of Claim 7) with respect to the plurality of “areas.”  A further similar rejection applies to Claim 28 (in view of Claim 26) with respect to the plurality of “areas.”
Furthermore, regarding each of Claims 7, 19, and 28, it is not clear what is meant by the term “safely.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 5-8, 10-12, 16-22, and 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (WO 2017/180430 A1, hereinafter “Lewis”).
Specifically, regarding Claim 1, Lewis discloses a method for determining a route for an excavation vehicle (EV) between a start point and an end point in a site (Abstract), the method comprising: generating, by a computer communicatively coupled to the EV, a route between the start point and the end point (Abstract; FIG. 21), the start point and the end point represented as coordinates in a coordinate space of the site (FIG. 21, p. 54, last paragraph [between equations 3 and 4]), performing, for the generated route, an operation that applies a cost function to determine a resource cost for the EV to navigate from the start point to the end point (p. 34, first paragraph), wherein the cost function considers a weighted combination of environmental conditions in the site that may affect navigation of the EV from the start point to the end point (p. 34, first paragraph – p. 35, second paragraph), and responsive to determining that the resource cost of the generated route is a lowest considered resource cost for navigating between the start point and the end point, navigating the EV along the generated route between the start point and the end point (p. 35, paragraph 2 – 4). 
Regarding Claim 5, Lewis discloses that the environmental conditions comprise a risk averse area of the site, wherein conditions in the risk averse area detrimentally affect functionality of the EV (p. 34, ¶ 2).
Regarding Claim 6, Lewis discloses that the obstacle is a feature of the site capable of hindering the navigation of the EV, the feature comprising one or more pieces of equipment in the site (e.g., other traffic; p. 34, ¶ 2).
Regarding Claim 7, Lewis discloses that the risk averse area of the site comprises an area in the site where the EV cannot [safely] navigate (p. 34, last ¶).
Regarding Claim 8, Lewis discloses that the resource cost of the generated route is directly proportional to one or more of: a proximity of risk averse areas to the generated route  (p. 34, last ¶).
Regarding Claim 10, Lewis discloses that responsive to determining that the resource cost of the generated route is not the lowest considered resource cost for navigating between the start point and the end point, accessing a set of candidate routes between the start point and the end point (e.g., when no paths [are found] having a sufficiently high score; p. 35,  ¶¶ 2 - 3), each candidate route of the set of candidate routes comprising unique instructions for navigating the EV from the start point to the end point, identifying, from the set of candidate routes, an alternate route from the set of candidate routes with the lowest considered resource cost for navigating between the start point and the end point, and navigating the EV along the alternate route from the start point to the end point (p. 33, the last ¶, p. 34, the last ¶, p. 35, ¶¶ 2-5).
Regarding Claim 11, Lewis discloses that for each candidate route of the set of candidate routes, performing the operation that applies the cost function to determine a resource cost of the candidate route (p. 35, ¶¶ 2-3).
Regarding Claim 12, Lewis discloses identifying, from the set of candidate routes, the alternate route based on: a total time for navigation over the alternate route, and an amount of fuel expected to be used during navigation over the alternate route (p. 16, the last ¶, p. 24, ¶ 2, p. 34, ¶ 1). 
Claims 16-22 include language similar to that of Claims 1, 5-7, 10, 11, and 12, respectively, and are rejected for reasons at least similar to those discussed above with respect to Claims 1, 5-7, 10, 11, and 12.
Claims 25, 26, 28, 29, 30, and 31 include language similar to that of Claims 1, 5, 7, 10, 11, and 12, respectively, and are rejected for reasons at least similar to those discussed above with respect to Claims 1, 5, 7, 10, 11, and 12, respectively. 
Regarding Claim 27, Lewis discloses that the obstacle is a feature of the site capable of hindering the navigation of the EV, the feature comprising one of a structure within the site. (p. 15, ¶ 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the man ner in which the invention was made. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis.
Lewis discloses substantially all of the limitations of the present invention but does not disclose the claimed inverse proportional relationship.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize an inverse proportional relationship to obtain desired navigation instructions since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 3, 4, 13, 23, 24, 32, and 33, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833